
	
		II
		111th CONGRESS
		2d Session
		S. 3833
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 23, 2010
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the National Environmental
		  Education Act to update, streamline, and modernize that Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Environmental Education
			 Reauthorization Act of 2010.
		2.Findings and policySection 2 of the National Environmental
			 Education Act (20 U.S.C. 5501) is amended to read as follows:
			
				2.Findings and policy
					(a)FindingsCongress finds that—
						(1)threats to human health and environmental
				quality are increasingly complex, involving a wide range of conventional and
				toxic contaminants in the air and water and on the land;
						(2)there is growing evidence of international
				environmental problems, such as global warming, ocean pollution, and declines
				in species diversity, and that those problems pose serious threats to human
				health and the environment on a global scale;
						(3)environmental problems represent as
				significant a threat to the quality of life and the economic vitality of urban
				areas as they do the natural balance of rural areas;
						(4)to address increasingly serious problems
				associated with pollution and global climate change, it is necessary to
				accelerate deployment of low-carbon technologies and clean sources of
				energy;
						(5)environmental education is a valuable tool
				to prepare people in the United States to compete globally in high-growth,
				environmentally friendly fields, such as—
							(A)energy efficiency;
							(B)green building design;
							(C)commercial scale renewable energy;
							(D)biofuels;
							(E)low-emission vehicles;
							(F)energy-efficient manufacturing facilities;
				and
							(G)the production of environmentally friendly
				products;
							(6)effective response to complex environmental
				problems requires understanding of the natural and built environment, awareness
				of environmental problems and the origins of those problems (including those in
				urban areas), and the skills to solve those problems;
						(7)development of effective solutions to
				environmental problems and effective implementation of environmental programs
				requires a well-educated and trained, professional work force;
						(8)environmental education provides critical
				tools for that workforce by providing citizens with the skills to understand
				complex environmental issues so they may make informed decisions in their own
				lives and find solutions for real world challenges facing the United States as
				a whole;
						(9)business leaders increasingly believe that
				an environmentally literate workforce is critical to the long-term success of
				businesses in the United States;
						(10)environmental education helps prepare
				students, citizens, professionals, and people from all walks of life to compete
				for green jobs and business in an increasingly competitive global
				economy;
						(11)current Federal efforts to inform and
				educate the public concerning the natural and built environment and
				environmental problems are not adequate;
						(12)existing Federal support for development
				and training of professionals in environmental fields is not sufficient;
						(13)the Federal Government, acting through the
				Environmental Protection Agency, should work with local educational
				institutions, State education agencies, Indian tribes, tribal education
				agencies, not-for-profit educational and environmental organizations,
				noncommercial educational broadcast, cable, and Internet entities, and private
				sector interests—
							(A)to support development of curricula,
				special projects, and other activities;
							(B)to increase understanding of the natural
				and built environment; and
							(C)to improve awareness of environmental
				problems;
							(14)the Federal Government, acting through the
				coordinated efforts of Federal agencies and with the Administrator, should work
				with local educational institutions, State education agencies, Indian tribes,
				tribal education agencies, not-for-profit educational and environmental
				organizations, noncommercial educational broadcasting entities, and private
				sector interests to develop programs to provide increased emphasis and
				financial resources for the purposes of—
							(A)attracting students into environmental
				engineering careers; and
							(B)assisting the students in pursuing the
				programs to complete the advanced technical education required to provide
				effective problem-solving capabilities for complex environmental issues;
							(15)Federal agencies, such as the Forest
				Service, United States Fish and Wildlife Service, National Park Service, Bureau
				of Land Management, and National Oceanic and Atmospheric Administration, have a
				wide range of environmental expertise and a long history of cooperation with
				educational institutions and technology transfer that can assist in furthering
				the purposes of this Act;
						(16)exposure to the natural environment is
				essential for healthy childhood development and for the physical and emotional
				health of children and adults; and
						(17)the Federal Government, acting through the
				Administrator, should work with local educational institutions, State education
				agencies, Indian tribes, tribal education agencies, not-for-profit educational
				and environmental organizations, and private sector interests to support
				environmental education activities and special projects—
							(A)to train, educate, and prepare citizens for
				careers in environmentally sustainable fields that promote the global
				transition to less polluting, higher-efficiency technologies and
				practices;
							(B)to increase understanding of the benefits
				of exposure to the natural environment;
							(C)to improve understanding of how human and
				natural systems interact together; and
							(D)to broaden awareness of environmental
				issues.
							(b)PolicyIt is the policy of the United States to
				establish and support a program of education on the environment for students,
				personnel working with students, and the general public, through activities in
				schools, institutions of higher education, related educational activities, the
				media, the public health and health care professional communities, and
				businesses, and to encourage postsecondary students to pursue careers relating
				to the
				environment.
					.
		3.DefinitionsSection 3 of the National Environmental
			 Education Act (20 U.S.C. 5502) is amended to read as follows:
			
				3.DefinitionsIn this Act:
					(1)AdministratorThe term Administrator means
				the Administrator of the Environmental Protection Agency.
					(2)Advisory councilThe term Advisory Council
				means the National Environmental Education Advisory Council established by
				section 9(a).
					(3)AgencyThe term Agency means the
				Environmental Protection Agency.
					(4)Board of DirectorsThe term Board of Directors
				means the Board of Directors of the Foundation.
					(5)Environmental educationThe term environmental
				education means formal and nonformal education—
						(A)regarding the relevant interrelationships
				between dynamic environmental and human systems, and which results in
				increasing the capacity of a student for decisionmaking and stewardship
				regarding natural and community resources;
						(B)that is specifically designed to foster
				awareness of the environment and associated problems;
						(C)that conveys the knowledge and skills to
				equip the general public to work individually and collectively toward solutions
				to current environmental problems and the prevention of new environmental
				problems; and
						(D)the primary societal goals of which
				include—
							(i)measurable improvement in environmental
				quality in a manner calculated—
								(I)to foster and promote the general
				welfare;
								(II)to create and maintain conditions under
				which humans and nature can exist in productive harmony; and
								(III)to meet the social, economic, and other
				requirements of present and future generations of people of the United
				States;
								(ii)the provision to the public of
				opportunities to acquire the knowledge, understanding of science, and skills
				needed to protect and improve the environment; and
							(iii)the encouragement of actions that reflect
				stewardship of the environment by individuals, groups, and society as a
				whole.
							(6)Environmental engineeringThe term environmental
				engineering means the discipline within engineering and science
				concerned with the development and application of scientific and technical
				solutions to protecting the aquatic and atmospheric environment, including all
				phases of water resources planning, water supply, water treatment, air
				pollution characterization and control, remediation of hazardous substances,
				environmental transport of contaminants in surface and ground water and
				atmosphere, and methods for assessment and control of pollution.
					(7)Federal agency; agency of the United
				StatesThe terms
				Federal agency and agency of the United States
				mean—
						(A)any department, agency or other
				instrumentality of the Federal Government; and
						(B)any independent agency or establishment of
				the Federal Government (including a Government corporation).
						(8)FoundationThe term Foundation means the
				National Environmental Education Foundation established by section 10.
					(9)Indian tribeThe term Indian tribe
				means—
						(A)an Indian tribe (as defined in section 4 of
				the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b));
				or
						(B)a tribal government or consortia with a
				mission or resolution or charter to address education or environmental
				issues.
						(10)Local educational agency
						(A)In generalThe term local educational
				agency has the meaning given the term in section 9101 of the Elementary
				and Secondary Education Act of 1965 (20 U.S.C. 7801).
						(B)InclusionThe term local educational
				agency includes a tribal educational agency.
						(11)Noncommercial education broadcasting
				entitiesThe term
				noncommercial education broadcasting entities means any
				noncommercial educational broadcasting station (including any legal nonprofit
				affiliate of such a station), as defined and licensed by the Federal
				Communications Commission.
					(12)Nonformal educationThe term nonformal education
				means any organized educational activity outside the established formal
				educational system, whether operating separately or as an important feature of
				some broader activity linked with community groups and other
				organizations.
					(13)Not-for-profit organizationThe term not-for-profit
				organization means an organization, association, or institution
				described in section 501(c)(3) of the Internal Revenue Code of 1986 that is
				exempt from taxation under section 501(a) of that Code.
					(14)ProgramThe term program means the
				Environmental Education and Training Program established by section
				5(a).
					(15)SecretaryThe term Secretary means the
				Secretary of Education.
					(16)Tribal educational agencyThe term tribal education
				agency means a school or community college that is—
						(A)controlled by an Indian tribe or Alaska
				Native Village; and
						(B)not administered by the Bureau of Indian
				Affairs.
						.
		4.Office of environmental
			 educationSection 4 of the
			 National Environmental Education Act (20 U.S.C. 5503) is amended to read as
			 follows:
			
				4.Office of Environmental Education
					(a)EstablishmentThe Administrator shall establish within
				the Environmental Protection Agency an Office of Environmental
				Education.
					(b)DutiesThe Office of Environmental Education
				shall—
						(1)develop and support programs and related
				efforts, in consultation and coordination with other Federal agencies, to
				improve understanding of the natural and built environment, the benefits of
				exposure to the natural environment, and the relationships between humans and
				the environment, including the global aspects of environmental problems;
						(2)(A)develop and support programs and related
				efforts that educate the general public on the benefits of reducing dependence
				on nonrenewable forms of energy, including—
								(i)the benefits such a reduction may have on
				global climate change; and
								(ii)the benefits of energy conservation;
				and
								(B)promote efforts to prepare citizens for
				employment in environmentally friendly fields that contribute to healthy
				communities;
							(3)support development and the widest
				practicable dissemination of model curricula, educational materials, and
				training programs for elementary and secondary students and other interested
				groups, including senior citizens in the United States;
						(4)develop and disseminate, in cooperation
				with other Federal agencies, not-for-profit educational and environmental
				organizations, State agencies, Indian tribes, tribal education agencies, and
				noncommercial educational broadcast, cable, and Internet entities,
				environmental education publications, and audio/visual and other media
				materials;
						(5)develop and support environmental education
				seminars, training programs, teleconferences, and workshops for environmental
				education professionals, as provided for in section 5;
						(6)manage Federal grant assistance provided to
				local educational agencies, institutions of higher education, other
				not-for-profit organizations, and electronic education outreach entities,
				including broadcast, cable, and Internet entities, under sections 5 and
				6;
						(7)ensure the operation of the environmental
				education and training program under section 5;
						(8)promote research, development, and
				evaluation of effective approaches to achieving an environmentally literate
				population, as well as an improved environment;
						(9)administer the environmental fellowship
				programs provided for in section 7;
						(10)administer the environmental awards program
				provided for in section 8;
						(11)provide staff support to the Advisory
				Council provided for in section 9;
						(12)assess, in coordination with other Federal
				agencies, the demand for professional skills and training needed to respond to
				current and anticipated environmental problems and cooperate with appropriate
				institutions, organizations, and agencies to develop training programs,
				curricula, and continuing education programs for teachers, school
				administrators, and other professionals;
						(13)ensure the coordination of Federal statutes
				and programs administered by the Agency relating to environmental education,
				consistent with the provisions and purposes of those programs, and work to
				reduce duplication or inconsistencies within those programs;
						(14)work with the Department of Education, the
				Federal Interagency Committee on Education, the National Oceanic and
				Atmospheric Administration, and other Federal agencies to ensure the effective
				coordination of programs relating to environmental education, including
				environmental education programs to encourage outdoor recreation relating to
				national, State, and local parks, national forests, national marine
				sanctuaries, and wildlife refuges;
						(15)provide information on environmental
				education and training programs to local educational agencies, State education
				and natural resource agencies, Indian tribes, tribal education agencies, and
				others; and
						(16)otherwise provide for the implementation of
				this Act.
						(c)DirectorThe Office of Environmental Education
				shall—
						(1)be directed by a Director, who shall be a
				member of the Senior Executive Service;
						(2)include a headquarters staff of not less
				than 6 full-time equivalent employees; and
						(3)be supported by at least 1 full-time
				equivalent employee in each Agency regional
				office.
						.
		5.Environmental Education and Training
			 ProgramSection 5 of the
			 National Environmental Education Act (20 U.S.C. 5504) is amended to read as
			 follows:
			
				5.Environmental Education and Training
				Program
					(a)EstablishmentThere is established an Environmental
				Education and Training Program, the purpose of which shall be to train
				education professionals in the development and delivery of environmental
				education and training programs and studies.
					(b)Function and activitiesThe functions and activities of the program
				shall include, at a minimum—
						(1)classroom and online training in
				environmental education and studies, including environmental sciences and
				theory, educational methods and practices, environmental career or occupational
				education, and topical environmental issues and problems;
						(2)demonstration of the design and conduct of
				environmental field studies and assessments;
						(3)development and dissemination of
				environmental education programs and curriculum, including programs and
				curriculum to meet the needs of diverse ethnic and cultural groups;
						(4)sponsorship and management of international
				exchanges of teachers and other educational professionals between the United
				States, Canada, and Mexico involved in environmental programs and
				issues;
						(5)maintenance or support of an electronic
				library of environmental education materials, information, literature, and
				technologies, with electronic as well as hard copy accessibility;
						(6)review, evaluation, and dissemination of
				environmental education materials, training methods, and related
				programs;
						(7)sponsorship of conferences, seminars, and
				related forums for the advancement and development of environmental education
				and training curricula and materials, including international conferences,
				seminars, and forums;
						(8)support of effective partnerships and
				networks, as well as other education and environmental organizations, and the
				use of distant learning technologies with such entities, to leverage resources
				for the delivery of environmental education;
						(9)provision of assistance to college and
				university faculty to incorporate environmental education in the training
				provided to future and current teachers and to educators working in informal
				settings;
						(10)development and implementation of an
				environmental education teacher’s resource and curriculum review
				program;
						(11)support of the development and
				implementation of a professional certification program for environmental
				educators;
						(12)support of the integration of environmental
				education into kindergarten through twelfth grade teacher pre-service training;
				and
						(13)such other activities as the Administrator
				determines to be consistent with the policies of this Act, with particular
				emphasis on developing environmental education programs, workshops, and
				training tools that are portable and can be broadly disseminated.
						(c)Grants
						(1)In generalThe Administrator shall provide grants to
				institutions of higher education or other institutions that are not-for-profit
				institutions (or consortia of such institutions) to operate the program
				required by this section.
						(2)Term of grantA grant provided to an institution of
				higher education or consortia under paragraph (1) shall have a multiyear term,
				as determined by the Administrator.
						(3)ApplicationAny institution of higher education or
				other institution (or consortia of such institutions) that is a not-for-profit
				organization and is interested in receiving a grant under this section may
				submit to the Administrator an application in such form and containing such
				information as the Administrator may require.
						(4)Criteria for provision of
				grantsThe Administrator
				shall provide grants under this section on the basis of, with respect to the
				institution or consortia under consideration—
							(A)the capability to develop environmental
				education and training programs;
							(B)the capability to deliver training to a
				range of participants and in a range of settings;
							(C)the expertise of the staff in a range of
				appropriate disciplines;
							(D)the relative economic effectiveness of the
				program in terms of the ratio of overhead costs to direct services;
							(E)the capability to make effective use of
				existing national environmental education resources and programs;
							(F)the results of any evaluation under
				paragraph (6); and
							(G)such other factors as the Administrator
				determines to be appropriate.
							(5)Prohibition on use of fundsNo funds made available to carry out this
				section shall be used for the acquisition of real property (including
				buildings) or the construction or substantial modification of any
				building.
						(6)Review, evaluation, and
				terminationThe Administrator
				shall establish procedures for—
							(A)a careful and detailed review and
				evaluation of the program to determine whether the quality of the program being
				operated by the grantee warrants continued support under this section;
				and
							(B)the termination of a grant to operate the
				program if the Administrator determines that the quality of the program does
				not warrant continued support.
							(d)Eligibility for participationIndividuals eligible for participation in
				the program are—
						(1)teachers, faculty, administrators, and
				related support staff associated with local educational agencies, colleges, and
				universities;
						(2)employees of State education, environmental
				protection, and natural resource departments;
						(3)employees of Indian tribes, tribal
				education agencies, and tribal environment and natural resource departments;
				and
						(4)employees of not-for-profit organizations
				involved in environmental education activities and
				issues.
						.
		6.Environmental education
			 grantsSection 6 of the
			 National Environmental Education Act (20 U.S.C. 5505) is amended to read as
			 follows:
			
				6.Environmental education grants
					(a)In generalThe Administrator may enter into a
				cooperative agreement or contract, or provide financial assistance in the form
				of a grant, to support projects to design, demonstrate, or disseminate
				practices, methods, or techniques relating to environmental education and
				training.
					(b)Eligible activitiesActivities eligible for grant support
				pursuant to this section shall include—
						(1)environmental education and training
				programs for—
							(A)design, demonstration, or dissemination of
				environmental curricula, including development of educational tools and
				materials;
							(B)design and demonstration of field methods,
				practices, and techniques, including assessment of environmental and ecological
				conditions and analysis of environmental pollution problems;
							(C)projects to understand and assess a
				specific environmental issue or a specific environmental problem;
							(D)provision of training or related education
				for teachers, faculty, or related personnel in a specific geographical area or
				region; and
							(E)design and demonstration of projects to
				foster international cooperation in addressing environmental issues and
				problems involving the United States and Canada or Mexico; and
							(2)projects that—
							(A)support environmental education research,
				including through—
								(i)the provision of assistance to Federal,
				State, tribal, and local officials and not-for-profit entities in applying the
				results of environmental education research; and
								(ii)the development of improved methods and
				tools with wide applicability to evaluate, rate, and assess the effectiveness
				of environmental education;
								(B)develop broad awareness about the need of
				people in the United States for environmental education by engaging businesses
				and business associations, health care providers and related associations, and
				other sectors to encourage the application of environmental education practices
				and knowledge;
							(C)disseminate environmental education
				resources to formal and nonformal education organizations;
							(D)provide training or related professional
				development for formal and nonformal environmental educators or related
				personnel;
							(E)design, demonstrate, or disseminate
				environmental curricula and encourage the adoption of the curricula by
				educational institutions, including development of environmental education
				tools and materials;
							(F)encourage the integration of environmental
				education into science, technology, engineering, and math education,
				after-school education, graduation, and promotion requirements, service
				learning, and civic education;
							(G)design and demonstrate innovative field
				methods, practices, and techniques that advance environmental education;
							(H)promote the study and use of how human and
				natural systems interact together to address domestic and international
				environmental problems;
							(I)promote understanding of the impacts of
				large segments of society spending increasing amounts of time indoors and
				assess the value of exposure to the natural environment on physical and mental
				health;
							(J)improve understanding and assessment of a
				specific environmental issue or a specific environmental problem;
							(K)promote the implementation of comprehensive
				green school initiatives that seek—
								(i)to produce environmentally literate
				students while minimizing or eliminating the environmental footprint of a
				school; and
								(ii)to assist those students in using the built
				and natural environments as learning laboratories and models of best practices
				for local communities;
								(L)foster international cooperation in
				addressing environmental issues and problems involving the United States and
				Canada or Mexico;
							(M)encourage new, leveraged public or private
				funding for environmental education; and
							(N)support a professional network of
				environmental education researchers.
							(c)PriorityIn providing grants pursuant to this
				section, the Administrator shall give priority to those proposed projects that
				will develop—
						(1)a new, innovative, or significantly
				improved environmental education practice, method, or technique that is likely
				to result in increased environmental literacy or educate and train citizens in
				fields that promote the sustainability of natural resources;
						(2)an environmental education practice,
				method, or technique that—
							(A)may have wide application;
							(B)can be easily replicated; and
							(C)can improve the systems for delivery of
				effective environmental education at the national, regional, and local
				levels;
							(3)adequate capacity within organizations for
				the education of citizens and the use of multidisciplinary approaches with
				respect to environmental issues;
						(4)an environmental education practice,
				method, or technique that—
							(A)addresses an environmental issue through
				field-based, quantitative, qualitative, or mixed methodological
				research;
							(B)has applicability at the community level;
				and
							(C)encourages service learning through
				volunteerism;
							(5)effective national, regional, State, and
				tribal environmental education-related organizations, consortia, and alliances
				to educate citizens regarding how their actions, individually and collectively,
				affect environmental quality;
						(6)collaboration, including sharing of
				resources and expertise, among environmental education organizations and across
				sectors; or
						(7)an environmental education practice,
				method, or technique that addresses an environmental issue which, in the
				judgment of the Administrator, is of a high priority.
						(d)Eligible applicantsAny local, State, or tribal agency, college
				or university, not-for-profit organization, or noncommercial educational
				broadcasting entity may submit an application to the Administrator in response
				to a solicitation published under paragraph (1).
					(e)Performance of projectEach project covered by an application
				approved under this section shall be performed by the applicant, or by a person
				satisfactory to the applicant and the Administrator.
					(f)Cost-sharing
						(1)Federal and non-Federal
				sharesExcept as provided in
				paragraph (2)—
							(A)the Federal share of the cost of a project
				funded by a grant provided under this section shall not exceed 75 percent of
				the total cost of the project; and
							(B)the non-Federal share of the cost of a
				project described in subparagraph (A) may be provided in the form of in-kind
				contributions and other noncash support.
							(2)ExceptionIn a case in which the Administrator
				determines that a proposed project merits support and cannot be undertaken
				without a higher rate of Federal support, the Administrator may approve a grant
				under this section with a matching requirement other than that specified in
				this subsection, including a Federal share of up to 100 percent.
						(g)Maximum grant amountA grant provided under this section shall
				not exceed
				$500,000.
					.
		7.Environmental fellowshipsSection 7 of the National Environmental
			 Education Act (20 U.S.C. 5506) is amended to read as follows:
			
				7.Environmental fellowships
					(a)In generalThe Administrator may enter into a
				cooperative agreement or provide financial assistance in the form of a grant to
				establish a program to provide for fellowships to postsecondary-level
				students.
					(b)PurposeThe purpose of a fellowship provided
				pursuant to this section shall be to provide students with an opportunity to
				train with professional staff of the Environmental Protection Agency and
				nongovernmental organizations involved in environmental issues to gain an
				understanding and appreciation of issues addressed by, and the skills and
				abilities possessed by, those staff.
					(c)ManagementThe fellowship program shall be managed by
				the Office of Environmental Education.
					(d)Eligible participantsIndividuals eligible for participation in
				the fellowship program shall be students enrolled at accredited colleges or
				universities who have successfully completed not less than 4 courses (or the
				equivalent) in environmental sciences or related studies, as determined by the
				Administrator.
					.
		8.Environmental education
			 awardsSection 8 of the
			 National Environmental Education Act (20 U.S.C. 5507) is amended to read as
			 follows:
			
				8.Environmental education awards
					(a)In generalThe Administrator shall provide for
				national awards recognizing outstanding contributions to environmental
				education.
					(b)Specific awardsIn carrying out this section, the
				Administrator may develop and administer awards to be known as the
				President's Environmental Youth Awards, to be given to children
				in grades kindergarten through 12 for outstanding projects to promote local
				environmental
				awareness.
					.
		9.Environmental Education Advisory
			 CouncilSection 9 of the
			 National Environmental Education Act (20 U.S.C. 5508) is amended to read as
			 follows:
			
				9.Environmental Education Advisory
				Council
					(a)Establishment
						(1)In generalThere is established a council, to be known
				as the National Environmental Education Advisory Council.
						(2)MembershipThe Advisory Council shall consist of up to
				11 individuals, appointed by the Administrator, with expertise in environmental
				education.
						(3)TermEach member of the Advisory Council shall
				hold office for a term of 3 years, except that—
							(A)any member appointed to fill a vacancy
				occurring prior to the expiration of the term for which the predecessor of the
				member was appointed shall be appointed for the remainder of that term;
				and
							(B)the terms of the members first taking
				office, as designated by the Administrator at the time of appointment, shall
				expire as follows:
								(i)4 shall expire 3 years after the date of
				enactment of the National Environmental
				Education Reauthorization Act of 2010.
								(ii)4 shall expire 2 years after that
				date.
								(iii)3 shall expire 1 year after that
				date.
								(b)DutiesThe Advisory Council shall advise, consult
				with, and make recommendations to, the Administrator on matters relating to
				activities, functions, and policies, including grants, of the Agency under this
				Act.
					(c)Compensation of members
						(1)Non-federal employeesA member of the Advisory Council who is not
				an officer or employee of the Federal Government may be compensated at a rate
				fixed by the Administrator, but not exceeding the daily equivalent of the
				annual rate of basic pay in effect for grade GS–15 of the General Schedule
				under section 5332 of title 5, United States Code, for each day (including
				travel time) during which the member is engaged in the performance of the
				duties of the Advisory Council.
						(2)Federal employeesA member of the Advisory Council who is an
				officer or employee of the Federal Government shall serve without compensation
				in addition to the compensation received for the services of the member as an
				officer or employee of the Federal Government.
						(3)Travel expensesA member of the Advisory Council shall be
				allowed travel expenses, including per diem in lieu of subsistence, at rates
				authorized for an employee of an agency under subchapter I of chapter 57 of
				title 5, United States Code, while away from the home or regular place of
				business of the member in the performance of the duties of the Advisory
				Council.
						(d)Applicability of FACASection 14(a) of the Federal Advisory
				Committee Act (5 U.S.C. App.) shall not apply to the Advisory
				Council.
					.
		10.National Environmental Education
			 FoundationSection 10 of the
			 National Environmental Education Act (20 U.S.C. 5509) is amended—
			(1)by striking the section designation and
			 heading and inserting the following:
				
					10.National Environmental Education
				Foundation
					;
			(2)in subsection (a)(1)(A)—
				(A)in the first sentence, by striking
			 National Environmental Education and Training Foundation and
			 inserting National Environmental Education Foundation;
			 and
				(B)in the second sentence, by inserting
			 to work cooperatively with the private sector to undertake projects,
			 programs, or initiatives that promote environmental education after
			 advanced educational system;
				(3)in subsection (b)(1)(A), in the first
			 sentence, by striking 13 directors and inserting not
			 fewer than 9 nor more than 15 directors; and
			(4)by striking subsection (d) and inserting
			 the following:
				
					(d)Conditions on donationsFor the purposes of this section, a gift,
				devise, bequest, property (either real or personal), voluntary services, or any
				other thing of value may be accepted by the Foundation even if it is
				encumbered, restricted, or subject to beneficial interests of private persons
				if, in the judgment of the Board—
						(1)any current or future interest in the gift,
				devise, bequest, property (either real or personal), voluntary services, or any
				other thing of value is for the benefit of the Foundation; and
						(2)any explicit or implied requirement of such
				a gift, devise, bequest, property (either real or personal), voluntary
				services, or any other thing of value is consistent with the environmental and
				education goals and policies of the Environmental Protection Agency and with
				the intents and purposes of this
				Act.
						.
			11.FundingSection 11 of the National Environmental
			 Education Act (20 U.S.C. 5510) is amended to read as follows:
			
				11.Funding
					(a)Authorization of appropriations
						(1)In generalThere is authorized to be appropriated to
				the Administrator to carry out this Act—
							(A)$40,000,000 for each of fiscal years 2010
				and 2011;
							(B)$42,000,000 for each of fiscal years 2012
				and 2013;
							(C)$44,000,000 for each of fiscal years 2014
				and 2015;
							(D)$46,000,000 for each of fiscal years 2016
				and 2017;
							(E)$48,000,000 for each of fiscal years 2018
				and 2019; and
							(F)$50,000,000 for each of fiscal years 2020
				and 2021.
							(2)Specific use of fundsOf the amounts made available under
				paragraph (1) for a fiscal year for environmental education activities, the
				Administrator shall distribute funds in the following manner:
							(A)Up to 30 percent for the activities of the
				Office of Environmental Education under section 4, environmental fellowships
				under section 7, awards under section 8, and the Environmental Education
				Advisory Council under section 9.
							(B)25 percent for the operation of the
				environmental education and training program under section 5.
							(C)At least 35 percent for environmental
				education grants under section 6.
							(D)10 percent for support of the National
				Environmental Education Foundation under section 10.
							(b)Amounts for FoundationIf the Administrator determines that funds
				provided to the Foundation will be used to carry out the purposes of the
				Foundation in a manner consistent with the goals, objectives, and programs of
				this Act, funds may be so provided—
						(1)to match partially or wholly the amount or
				value of contributions (whether in currency, services, or property) made to the
				Foundation by private persons and State, local, and tribal governments;
				and
						(2)to provide administrative services under
				section
				10(e).
						.
		12.Conforming amendments
			(a)Section 7(f)(2) of the National
			 Environmental Education Act (20 U.S.C. 5506(f)(2)) is amended by striking
			 local education agency and inserting local educational
			 agency.
			(b)Section 8(e) of the National Environmental
			 Education Act (20 U.S.C. 5507(e)) is amended in paragraphs (1) and (3) by
			 striking local education agency each place it appears and
			 inserting local educational agency.
			(c)The table of contents of the National
			 Environmental Education Act (20 U.S.C. prec. 5501) is amended by striking the
			 items relating to sections 2 through 11 and inserting the following:
				
					
						Sec. 2. Findings and policy.
						Sec. 3. Definitions.
						Sec. 4. Office of Environmental Education.
						Sec. 5. Environmental Education and Training
				Program.
						Sec. 6. Environmental education grants.
						Sec. 7. Environmental fellowships.
						Sec. 8. Environmental education awards.
						Sec. 9. Environmental Education Advisory Council.
						Sec. 10. National Environmental Education
				Foundation.
						Sec. 11.
				Funding.
					
					.
			
